Case: 10-10458 Document: 00511382634 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 10-10458
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARIO ARTURO DELAGARZA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 6:09-CR-52-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Mario Arturo DelaGarza
presents arguments that he concedes are foreclosed by United States
v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce
Clause challenge to 18 U.S.C. § 922(g)(1), and United States v. Dancy, 861 F.2d
77, 81-82 (5th Cir. 1988), which held that a conviction under § 922(g) does not
require proof that the defendant knew that the firearm had an interstate nexus
or that he was a felon. The Government’s motion for summary affirmance is

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10458 Document: 00511382634 Page: 2 Date Filed: 02/15/2011

                                 No. 10-10458

GRANTED, its alternative motions to dismiss and for an extension of time to file
a brief are DENIED, and the judgment of the district court is AFFIRMED.




                                       2